Case 19-12819-elf       Doc 20     Filed 06/12/19 Entered 06/13/19 09:19:53          Desc Main
                                   Document      Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

IN RE:          KIM THARESA HOLT,                     :      Chapter 13
                                                      :
                                      Debtor          :      Bky. No. 19-12819 ELF

                                           ORDER

         AND NOW, by Order dated May 30, 2019, this court having directed the Debtor to serve

a copy of the May 30, 2019 order on all creditors and parties in interest on or before June 10,

2019 and to promptly thereafter file a Certification of Service;

         AND, the docket failing to reflect that the Debtor has complied with the May 30, 2019

order;

         It is therefore ORDERED that a hearing is SCHEDULED on June 25, 2019, at 1:00

p.m., in Bankruptcy Courtroom No. 1, 2d floor, U.S. Courthouse, 900 Market Street,

Philadelphia, PA to consider either DISMISSAL of this bankruptcy case or, alternatively,

sanctions on Debtor’s counsel for failing to comply with the court’s prior order.




Date: June 12, 2019
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
